TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED NOVEMBER 16, 2021



                                    NO. 03-21-00301-CV


                                  Rodger Pierce, Appellant

                                               v.

                                    Bill Hanson, Appellee




     APPEAL FROM THE 335TH DISTRICT COURT OF BASTROP COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the orders signed by the trial court on June 4 and 7, 2021. Having

reviewed the record, the Court holds that Rodger Pierce has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.